Citation Nr: 0214895	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine or 
neck disorder.

(The issue of entitlement to service connection for impotency 
secondary to medication allegedly prescribed by Department of 
Veterans Affairs (VA) under 38 U.S.C.A. § 1151 will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1979 to October 
1981.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the VA Regional Office (RO) in 
Phoenix, Arizona.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in May 1999; a transcript 
is of record.

The Board is undertaking additional notice development on a 
claim of service connection for impotency claimed as 
secondary to medication allegedly prescribed by VA under 38 
U.S.C.A. § 1151, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  Service connection for a cervical spine or neck disorder 
was denied by the RO in September 1995; the veteran did not 
perfect an appeal within a year of notification of that 
decision and the decision became final.

2.  The evidence received since the September 1995 RO rating 
decision does not bear directly and substantially upon this 
issue and, when considered alone or together with all of the 
evidence, both old and new, need not be considered to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of September 1995, which 
denied service connection for a cervical spine or neck 
disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001).

2.  The additional evidence presented since September 1995 is 
not new and material, and the claim for service connection 
for a cervical spine or neck disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate his claim. The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the appellant 
informed him of the information and evidence needed to reopen 
his claim for legal entitlement to VA benefits and complied 
with the VA's notification requirements.  The RO supplied the 
appellant with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant provided testimony at a hearing.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim. The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim to 
reopen his claim for legal entitlement to VA benefits.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the appellant or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

New VA regulations have redefined "new and material evidence" 
and clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Those specific provisions are 
applicable only to claims filed on or after August 29, 2001. 
66 Fed. Reg. at 45,620. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2001).

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999). 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the September 1995 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a cervical 
spine or neck disorder.  See 38 C.F.R. § 3.156(a).  The 
reasons for this determination are explained below.

Initially, as to the private medical records and the VA 
treatment records, which address disabilities other than 
cervical spine or neck disability, those records are not 
relevant to the issues at hand and cannot constitute new and 
material evidence as to the claim for service connection for 
a cervical spine or neck disorder.  See id.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims, has notified him of the information and 
evidence necessary to substantiate his claims, and has 
allowed him and his representative to submit additional 
evidence and argument.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Said otherwise, the Secretary shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Factual Background

At the time of the RO's September 1995 rating decision, the 
evidence of record included the veteran's service medical 
records, as described below.  

Service records show that on the veteran's entrance 
examination dated in January 1979, he did not reference any 
prior injuries to his neck and no cervical disabilities or 
abnormalities were noted on examination.

In October 1980, the veteran complained of a throbbing pain 
in the posterior portion of his neck radiating up to the 
templar region and giving him a bad headache.  He said that 
he had had this for 1 year.  The veteran reported that he had 
been in an automobile accident prior to enlistment and had 
been then hospitalized.  It was noted that his entrance 
documentation had not referenced such hospitalization or 
deformity to neck.  Examination showed no crepitus and the 
spine appeared to be within normal limits.  The examiner 
diagnosed post traumatic injury to neck and the veteran was 
to be further evaluated.  It was felt that he had a basically 
normal physical findings and Norgesic, 4 times a day, was 
prescribed for pain.

The veteran was seen in November 1980 with complaints of 
posterior neck pain.  He was noted to have been given 
Norgesic two weeks before and he said that this no longer 
helped the pain.  On examination, there was no joint 
tenderness of the neck and there was full range of motion.  
X-rays were negative.

In December 1980, the veteran again complained of cervical 
pain.  It was noted that clinical findings were normal so 
Motrin was to be tried in lieu of Norgesic.

In January 1981, the veteran was seen again for complaints of 
a sore neck over the past year.  He said he had no relief 
from medication.  Examination showed no discoloration, edema 
or noticeable abnormalities.  Robaxin was prescribed.  He was 
seen again in January 1981 with the notation that he was 
having the same neck problems.  Examination was within normal 
limits.  Ascriptin was prescribed for pain.

In August 1981, the veteran complained of muscle tension and 
tenderness in the cervical/thoracic spine.

In October 1981, the veteran complained of neck pain for 2 
years and said he had been seen at sick call for this.  He 
also reported having been hospitalized before enlistment for 
the problem after an automobile accident with resultant neck 
problems.  It was noted that no records had been provided 
with regard to that incident or care.  He complained of pain 
in the neck shooting all the way down his back which was 
aggravated by walking.  Examination showed normal findings.  
He had normal lumbar curve, no cervical tenderness and was 
able to bend without difficulty.  The remainder of the 
examination was entirely negative.  He was reassured and 
advised to use good posture.

On the veteran's separation examination in October 1981, he 
made no reference to neck or cervical problems and no 
clinical abnormalities in that regard were identified.

Also of record at the time of the September 1995 RO rating 
decision were some post-service records including from the 
Gallup Indian Medical Center and the Public Health Service 
(PHS) Indian Hospital at Fort Defiance.  These records showed 
treatment for cervical and neck complaints and pain starting 
in 1991 and continuing into clinical records including from 
1992, 1994 and 1995.  Initial diagnosis was 
cervico/thoracic/lumbar myofascitis or chronic muscle strain 
and pain.  On one occasion the veteran said he had had 
similar pain since 1979 and on another occasion, he dated it 
back to 1980.  In 1994, the veteran reported that he had 
fallen in service while in Okinawa in 1979 and had had neck 
pain ever since.

In the rating action by the RO in September 1995 the claim 
was denied.  It was held that the veteran had not incurred a 
cervical spine or neck disability in service, and that any 
preservice problems had not been aggravated in service or 
attributable thereto.  The veteran was so notified in writing 
in October 1995.

The veteran submitted a VA Form 21-4138 in August 1997 in an 
effort to reopen his claim.  

The veteran's testimony at the hearing in July 1999 is of 
record.  The veteran, his representative and the Hearing 
Officer discussed at length the pertinent and respective 
responsibilities for who was responsible for acquisition of 
which evidence, i.e., the veteran or VA.  This, in addition 
to the other contacts with the veteran and his representative 
during the course of this appeal, adequately addressed the 
issue of which records VA was responsible for obtaining and 
which were the veteran's responsibility, and as such, have 
adequately fulfilled the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The veteran specifically indicated that all pertinent 
treatment records relating to his cervical area were now in 
the file.  He further indicated that he would be willing to 
report for an examination and that he would try to secure a 
statement from a private physician as to the relationship 
between his problems and service.    

Since that time, evidence submitted with regard to the 
cervical neck and spine claim has consisted of some 
duplicates of that evidence cited above and considered in the 
September 1995 decision.  

In addition, additional clinical records were secured and 
added to the file from VA outpatient care through October 
1999 including relating to periodic complaints and care for 
cervical and neck pain and discomfort particularly on motion, 
which the veteran indicated had existed for some time.

Since the personal hearing, the veteran has not submitted any 
independent opinions with regard to his cervical spine.  And 
other than his indication at the hearing that the records 
were already in the file, he has not otherwise indicated that 
clinical evidence with regard to his cervical spine or neck 
and its relationship to service are available.

The veteran has been scheduled for VA examinations at least 
in December 2001, January 2002, February 2002 and March 2002.  
He did not appear for any of these.  In general, a veteran is 
obligated to appear for scheduled VA examinations pursuant to 
38 C.F.R. § 3.655 (2001).  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  In an 
original or reopened claim, or claim for increase, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 

In this case, the veteran indicated that his car was not 
running on one or more of those occasions.  He is apparently 
now living on a reservation and depends upon others for his 
transportation.  The Board is sympathetic to his situation.  
His stated circumstances are found to have some merit with 
regard to excusing his lack of participation in an 
examination to this point.  

Much more importantly, with specific regard to the issue with 
which this decision is concerned, the Board finds that even 
if a VA examination were to be undertaken, it would not be 
particularly helpful in assessing whether there is a causal 
relationship between any current disability and service, 
absent any other additional information.  Accordingly, and 
since there is evidence otherwise of record to address this 
issue equitability and judiciously, the question of failure 
to report for a VA examination becomes diminished.  In 
essence, it would have been only to determine current 
cervical spine or neck problems and would not necessarily 
reflect causal origins, particularly absent other evidence.  
Thus, the Board will proceed to further address the claim and 
whether it has been reopened.  

Analysis

As noted in the RO's decision in September 1995, the service 
records indeed show that the veteran complained of some neck 
pain in service, all of which was specifically attributed at 
the time, by him and treating physicians based on his 
statements, to a pre-service automobile accident.  It is true 
that the entrance examination showed no clinical evidence of 
such an injury, and he gave no history of hospitalization.  
This requires further consideration with regard to 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304 as to his soundness at 
entrance.  In that regard, it is noted that his history 
thereafter in service was entirely consistent and related to 
pre-service auto injury.  He did not reference any inservice 
injury to his neck in service or for many years thereafter.

In any event, throughout service, although the veteran 
continued to complain of neck pain, at no time was there 
found to be evidence of a definitive cervical spine or neck 
disability or diagnosis.  There was no inservice evidence of 
additional cervical injury, including in 1979 or 1980 in 
Okinawa.  And physical findings were entirely negative in 
service as were cervical X-rays.  

While the veteran was given palliative medications each time 
he complained of neck pain, this in no way confirmed the 
presence of a definitive neck disability and/or reflected the 
causality of his neck complaints.  Throughout service, 
extensive examinations were negative, and treatment consisted 
entirely of pain medication which was changed when the 
veteran periodically said it was no longer effective.  

Similarly, as discussed by the RO in 1995, the post-service 
records available at the time of that decision merely 
reflected that some ten years or more after service, the 
veteran was again seen for similar cervical spine or neck 
complaints which some physicians attributed at least on one 
occasion to myofascitis.  In any event, other than on those 
occasions when the veteran referenced an otherwise 
undocumented in-service neck injury from a fall, there was no 
opinion that the 1991 and later neck complaints were in any 
way associable with service.  

In the absence of a timely appeal, the 1995 RO decision 
became final.  

The evidence submitted since the 1995 decision establishes 
only that the veteran continues to complain of neck pain.  
The evidence associated with the claims file since the 
September 1995 rating decision is cumulative and redundant of 
that which had been previously of record and/or is not 
relevant to the veteran's claim that he incurred or 
aggravated any cervical spine or neck disorder in or as a 
result of service, and thus cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).

Again, as stated above, the veteran has been informed that in 
order for the claim to be reopened, he needs to show that he 
incurred or aggravated a cervical spine or neck disorder 
while in service.  The veteran's post-service assertions that 
he had neck complaints in service or that he injured his neck 
in service, absent corroborative evidence, are not sufficient 
to reopen the claim, as he made the same assertions at the 
time of the September 1995 rating decision.  See id.; see 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

The veteran is probably competent to assert that he recalls 
injuring his neck in 1979 or 1980.  However, it is noted that 
this is not something previously suggested and more 
importantly, is not something which the service or collateral 
medical records substantiate.  In any event, and regardless 
of what he now recalls, the veteran is not competent to state 
that he acquired a chronic neck disorder in service, or that 
any inservice injury caused aggravation of pre-service neck 
problems, as that requires a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim) and would not serve as a basis to 
reopen the claim for service connection.  With respect to the 
veteran's testimony, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Similarly, "lay 
assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C. § 5108]".  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993)."  Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994).  

The Board also notes that the testimony given by the veteran 
essentially duplicates the contentions which he presented at 
the time of his original claim for service connection, and 
therefore, cannot reopen a claim.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996). 

Again, other than tangential references based on history 
given by the veteran in contradiction to the documented 
clinical data in service, no medical professional has 
asserted that the veteran acquired a chronic cervical spine 
or neck disorder in or as a result of service, nor is there 
any evidence that such a disorder manifested since service is 
in any way the result of anything of service origin.

The Board has noted that the veteran testified as to his 
belief that his current neck complaints are the same as he 
experienced in service and are due to service.  This is no 
different that what he asserted at the time of the 1995 
action.  The Board finds that the additional evidence still 
does not include any competent medical evidence to show that 
cervical spine or neck disorder was incurred in or aggravated 
by service.  There is no medical opinion that any cervical 
disorder noted currently is related to the veteran's period 
of service many years earlier.  

For the foregoing reasons, the Board finds that the 
additional evidence presented since September 1995, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
cervical spine or neck disorder.  

Accordingly, the decision of September 1995 which denied 
service connection remains final.

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a chronic cervical spine and 
neck disorder.  The appeal is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

